MEMORANDUM ***
Erica Fuentes-Rojas, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an immigration judge’s (“U”) decision denying her application for asylum and withholding of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, Singh v. INS, 134 F.3d 962, 966 (9th Cir.1998), we deny the petition for review.
Substantial evidence supports the agency’s determination that Fuentes-Rojas failed to establish a well-founded fear of persecution. See id. at 967 (recognizing that mere general lawlessness and violence without an appreciably different risk to the petitioner is not enough to support a claim of asylum).
Because Fuentes-Rojas failed to satisfy the lower standard of proof for asylum, *681she necessarily failed to demonstrate eligibility for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.